In a negligence action to recover damages for personal injury sustained by plaintiff while he was a passenger in defendant’s automobile, the plaintiff appeals from an order of the Supreme Court, Nassau County, dated May 8, 1962, which granted defendant’s motion for leave to serve an amended answer so as to allege two new defenses. The original answer had pleaded denials only. Order affirmed, with $10 costs and disbursements. We do not pass upon the sufficiency of the proposed defenses which are fully described in the opinion rendered at Special Term (34 Mise 2d 800). Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.